Citation Nr: 1118780	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-05 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for chloracne and large plaque parapsoriasis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Initially service connection for a skin disorder was denied.  The Veteran submitted a timely notice of disagreement (NOD), and this appeal ensued.  Ultimately, in a September 2004 Board decision, service connection was granted for chloracne, and large plaque parapsoriasis, as a result of herbicide exposure.  

A subsequent rating decision assigned a 30 percent disability evaluation for the service-connected skin disorder, effective from the date that the Veteran initially filed his claim on February 11, 1998.  The Veteran submitted a NOD as to the assignment of a 30 percent rating.  The RO has confirmed and continued the 30 percent rating on numerous occasions since that time.  The Board remanded the claim for additional development, to include a contemporaneous examination in February 2010, and the claim has now been returned to the Board for further appellate consideration.  


FINDING OF FACT

The service-connected skin disability is not shown to have affected more than 40 percent of the entire body, or more than 40 percent of exposed areas, or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the previous 12 month period; nor was the condition was productive of ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or was exceptionally repugnant; in addition, the condition did not cause limitation of the affected part to 25 degrees from his side, nor was the condition productive of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or had four or five characteristics of disfigurement; finally, the condition was not manifest by a complete or exceptionally repugnant deformity of one side of the face, or marked or repugnant bilateral disfigurement.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 30 percent for the service-connected skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 including Diagnostic Codes (DCs) 7800-7805, 7806, 7817 (2002) and (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and that the VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the Claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Claimant about the information and evidence that VA will seek to provide; (3) inform the Claimant about the information and evidence the Claimant is expected to provide; and (4) request or tell the Claimant to provide any evidence in the Claimant's possession that pertains to the claim, or something to the effect that the Claimant should provide any evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the Veteran from the RO dated in March 2006, December 2007, May 2008, March 2010, and April 2010.  By means of these documents, the Veteran was told of the requirements to establish service connection and an increased rating, of the reasons for the denial of his claim, of his and VA's respective duties, and he was asked to provide information in his possession relevant to the claims.  In addition to providing the VCAA laws and regulations, additional documents of record, to include the rating decisions of record, the SOC and SSOCs have included a summary of the evidence, all other applicable law and regulations, and a discussion of the facts of the case.  Such notice sufficiently placed the Veteran on notice of what evidence could be obtained by whom and advised him of his responsibilities if he wanted such evidence to be obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2006 letter mentioned above.  It is important to note, however, that this appeal arises from the grant of service connection for the skin disorder where the Veteran has disagreed with the initial disability evaluation assigned.  As a result of the grant of service connection and the assignment of a specific disability rating and effective date for chloracne and large plaque parapsoriasis, section 5103(a) notice was actually no longer required.  See Dingess at 490 (2006).

All the VCAA requires is that the duty to notify is satisfied, and that Claimant are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  Numerous VA examinations were conducted during the appeal process, to include the most recent evaluation in June 2010, to address either the etiology or the severity of the service-connected skin disorder.  The Board has determined that the evidence of record is sufficient to make a decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).

When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.   38 C.F.R. 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. Brown, 12 Vet. App. at 126.

In addition, where an increase in the level of a service- connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, the Board acknowledges that a Claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also notes that the assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim many years prior.  Therefore, only the post-2002 and pre- October 2008 version of the schedular criteria, set out immediately below, are applicable.  

However, as to post-2002 and pre-October 2008 versions of the scheduled criteria, if the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2009) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.

As such, VA must generally consider the claim pursuant to both versions during the course of an appeal. VAOPGCPREC 3- 2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Veteran's service-connected skin disability is currently evaluated as 30 percent disabling under DC 7816.

DC 7816, effective after August 2002, provides ratings for psoriasis.  Psoriasis that affects less than 5 percent of the entire body or exposed areas, and requires no more than topical therapy during the previous 12 month period, is rated noncompensably (no percent) disabling.

A 10 percent evaluation is warranted where at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12 month period.

A 30 percent evaluation is warranted where 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas are affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the previous 12 month period.

Finally, a maximum 60 percent evaluation is warranted where more than 40 percent of the entire body, or more than 40 percent of exposed areas are affected, or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the previous 12 month period.

DC 7816, effective after August 2002, also indicates that psoriasis can be evaluated as disfigurement of the head, face, or neck (DC 7800), or scars (DC's 7801 through 7805), depending upon the predominant disability.

DC 7816, in effect prior to August 2002, provided that psoriasis was to be rated as eczema under DC 7806, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.

DC 7806 in effect prior to August 2002 provided that eczema, with slight, if any exfoliation, exudation or itching, if on a nonexposed surface or small area, warranted a noncompensable evaluation.

A 10 percent rating was warranted where there was exfoliation, exudation or itching involving an exposed surface or extensive area.  A 30 percent rating was warranted where there was exudation or itching constant, extensive lesions, or marked disfigurement.

A maximum 50 percent evaluation was warranted with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or where the condition was exceptionally repugnant.

The skin disability could also be evaluated under DC 7806, effective after August 2002.  Pursuant to the revised DC 7806, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period, a noncompensable rating is warranted.

If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.

A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.

A rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

Finally, as noted, the Veteran's skin disability could also be evaluated under DCs 7800 to 7805.  In this regard, the Board notes that the DCs 7800 through 7805 did not change materially from the codes in place prior to August 2002.  DC 7805 is identical to the revised code and applies to scarring that limits the function of the affected part.  DCs 7801 and 7802, prior to August 2002, dealt only with scars from burns, and are therefore not applicable to the Veteran's case.

DCs 7801 and 7802 after August 2002 apply to scars other than scars of the head, face, and neck, that are deep or that cause limitation of motion and that cover between 6 and 144 square inches (DC 7801) or that are superficial and do not cause limitation of motion, but are 144 square inches or greater (DC 7802).

DCs 7800, 7803 and 7804 are applicable to scars that are disfiguring to the head, face, or neck; superficial, poorly nourished, with repeated ulceration; or scars that are superficial, and are tender and painful on objective demonstration.

Background and Analysis

The medical evidence in this case reflects that the Veteran served in the Republic of Vietnam and was exposed to herbicides.  No skin disorders were noted during service.  In 1997, he underwent an Agent Orange examination at a VA facility.  He reported that he had a rash on his left leg that went away in the summertime.  The examiner commented that the Veteran's extremities were normal except for a rash down the lateral thighs and the left calf which looked like the "sanded top of cat's skin."  It was very erythematous.  Skin biopsy of the thigh in August 1997 found mild, superficial perivascular lymphocytic infiltrate.  

In response to a VA opinion as to how the results of the August 1997 biopsy related to Agent Orange diagnoses, a private physician in an October 1997 letter, wrote that the Veteran had been diagnosed with a precancerous eruption called large plaque parapsoriasis, which was an abnormality of the T cell in the skin.  The examiner further reported that if left untreated the eruption could progress to cutaneous T cell lymphoma which could be seen in patients with Agent Orange exposure, often related to chronic irritation from this agent.  

In a February 1998 VA record, a physician noted that the Veteran had been diagnosed by the VA dermatology department with large plaque parapsoriasis of the lower extremities that was apparently due to Agent Orange exposure.  

A private physician reported in March 2000 that the Veteran continued to be seen for a rash caused by his exposure to Agent Orange.  Another private physician reported in June 2000 that the rash was recurrent and focused primarily on the Veteran's face and scalp.  A color photograph of the condition as represented on the Veteran's leg was submitted.  When examined by VA in August 2000, it was noted that he was using a cream to treat his skin problem.  The rash was described as itching and painful.  Normally, the rash went into remission during the summer months and reappeared from September to June.  

The Veteran submitted to a private evaluation for VA consultation in July 2001.  He reported that he had been diagnosed with chloracne as well as parapsoriasis and that he was not experiencing as much trouble on that date because he was being seen during the summer months.  A skin exam revealed moderate, actinic changes involving sun exposed sites and mild, generalized xerosis.  She further indicated that there were no clinical signs of parapsoriasis or chloracne.  The examiner assessed the Veteran's condition as actinic elastosis and xerosis.  

The Veteran was seen in May and June 2002 for a rash on his eyelid, diagnosed as dermatitis.  When seen by a private physician in September 2003, examination showed normal skin texture and color of the scalp, face, neck, abdomen, chest, arms, back, and hands.  He had an erythematosus plaque on the right and left legs.  Mycosis fungoides was diagnosed.  

Subsequently dated private and VA records reflect that the Veteran continued to be seen for this skin disorder.  He was also treated for a nonservice-connected renal cell carcinoma in the left elbow.  He underwent replacement of the elbow joint.  

Private record from March 2008 reflect follow-up for mycosis fungoides.  Treated had included nitrogen mustard and cream with a good results.  Nevus on the back and chest was noted.  Additional VA records from 2008 through 2010 show treatment for other conditions.  The Veteran did undergo additional skin examination in June 2010 as requested in a February 2010 decision.  The Veteran stated that his skin condition had worsened.  He described it as constant.  The pruritic erythematous rash was worse every winter although the rash was in remission at the present time.  He stated that both legs always itched and burned.  The itching and burning sensations interfered with his sleep.  He remained on nitrogen mustard paint twice a day (three times daily in the winter months) and used a cream, twice daily.  The examiner noted that the condition was presently in remission with no erythema or scaling present.  The left popliteal had a slightly darker pigment than the surrounding tissue.  The extent of the face and neck that was affected was 0 percent.  The percent of total body area affected, without continuous, ongoing treatment, was approximately 28 percent.  "Treatment ha[d] the condition in remission at this point."  

Here, the Board finds that an evaluation higher than 30 percent is not assignable in this case.

In order to warrant an evaluation in excess of 30 percent under the revised DC 7816 and 7806, the service-connected disability must have affected more than 40 percent of the entire body, or more than 40 percent of exposed areas, or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the previous 12 month period.

In this case, the various VA examinations indicated involvement of up to 28 % of total body areas affected, with oral and topical medical in the previous twelve months.

The evidence did not indicate that constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve month period.

DC 7806 in effect prior to August 2002 provided that a maximum 50 percent evaluation was warranted where the condition was productive of ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or where the condition was exceptionally repugnant.

In this case, while indicating that there was some discoloration, none of the VA or private examiners reported any ulceration, extensive exfoliation, or systemic or nervous manifestations.  Additionally, no scarring noted, and none of the VA examiners indicated that the Veteran's skin condition was exceptionally repugnant.  This is corroborated by the photos of record.  

Finally, the revised DCs 7800 through 7805 could be used to evaluate the disability.  As noted, above DC 7805 applies to scarring that limits the function of the affected part.  DCs 7801 and 7802 apply to scars, other than the head, face or neck, that are deep, that cause limitation of motion, or that are superficial and do not cause limitation of motion but generally affect significant areas of the skin.

DCs 7800, 7803 and 7804 are applicable to scars that are disfiguring to the head, face, or neck; superficial and unstable, or that are superficial and painful upon examination.

DCs 7801 is not for application in this case since this code deals with scars other than the head, face or neck, that are deep or that cause limitation of motion.  In this case, scarring has not been reported.  DCs 7802, 7803 and 7804 will not yield a higher evaluation, since each provides only a 10 percent evaluation.

DC 7805 will also not provide a higher evaluation.  This code requires limitation of the affected part.  In this case, no affected part has been indicated in the treatment records.  While lesions were noted to occur often on the legs (particularly the left), it was not indicated the Veteran was also noted to have joint pains or that motion of any extremity was affected. 

A higher evaluation under DC 7800, after August 2002, will only provide a higher evaluation where the Veteran's disability is productive of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or has four or five characteristics of disfigurement.  Prior to August 2002, DC 7800 required a complete or exceptionally repugnant deformity of one side of the face, or marked or repugnant bilateral disfigurement.

The Veteran's condition has not been described as being disfiguring and associated photos do not reflect such.  None of the VA examiners have indicated that the rather severe criteria for a higher evaluation under DC 7800, either prior to or after August 2002, are met.

It is noted that "staged ratings" as contemplated by the CAVC in Fenderson v. West, supra, for discrete intervals based on changes in levels of symptomatology are not warranted.  The highest evaluation warranted at any time during the pendency of the appeal is the presently assigned disability rating.  In the absence of clinical evidence demonstrating the criteria required for a higher disability rating, an increased evaluation is not warranted.

Finally, the record does not establish that the schedular criteria are inadequate to evaluate the service-connected disability so as to warrant the assignment of a higher rating on an extraschedular basis.  In this regard, the Board notes that there is no showing that any of the disability has resulted in marked interference with employment.

In addition, there is no showing that the disability has necessitated frequent periods of hospitalization or has otherwise rendered impractical the application of the regular standards. In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an initial rating in excess of 30 percent for chloracne and large plaque parapsoriasis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


